222 N.W.2d 111 (1974)
192 Neb. 405
STATE of Nebraska, Appellee,
v.
Raymond L. MOSS, Appellant.
No. 39447.
Supreme Court of Nebraska.
October 3, 1974.
*112 Brian R. Watkins, Muffly & Watkins, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
NEWTON, Justice.
Defendant was charged with escape from custody. He was represented by counsel and entered a plea of nolo contendere. When he appeared for sentencing, defendant requested leave to withdraw his plea because he felt he had a defense of entrapment. Leave was denied. Defendant asserts this was an abuse of discretion and further states he was prejudiced by appearing before the court in leg irons. We affirm the judgment of the District Court.
Defendant received permission to accompany a guard to a music store. They drove to Omaha where defendant visited relatives. While in Omaha defendant was apparently not under strict supervision and took the opportunity to leave Nebraska. He was later apprehended in Wisconsin. The situation was not one which would warrant a defense of entrapment and this was the basis upon which the court denied a motion to withdraw the plea of nolo contendere.
We have repeatedly held that: "* * * where a person already has the readiness or willingness to violate the law, the mere fact that an officer provides what appears to be a favorable opportunity for such violation, or merely seeks to collect evidence of the offense, does not constitute unlawful entrapment and is no defense." State v. Smith, 187 Neb. 511, 192 N.W.2d 158. See, also, State v. Young, 190 Neb. 325, 208 N.W.2d 267; State v. Amen, 190 Neb. 362, 208 N.W.2d 279.
According to defendant's own version of events, there was no entrapment and consequently *113 no abuse of discretion in denying his request to withdraw his plea of nolo contendere.
Defendant, an inmate of the penal complex, appeared before the court in leg irons when arraigned. He was assured by the court that this would not prejudice the court in any way and defendant then entered his plea of nolo contendere. This was not a jury trial. Defendant has failed to indicate, and we are unable to see, how he was prejudiced in the slightest degree under the existing circumstances. The assignment is entirely without merit.
The judgment of the District Court is affirmed.
Affirmed.
WHITE, C. J., not participating.